Attachment to Advisory Action
The applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied because the submission filed on January 8, 2021 cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the submission is being reviewed under the pre-pilot practice.
Due to the complexity of the proposed amendment filed as part of the submission of the After Final response, the new limitations added to each of Claims 1 and 8 narrow the overall scope of the claims, raise new issues and require further consideration and search by the examiner.  The new issues raised include that the multi-layer piezoelectric structure is “for generating a lifting movement” (line 6 of Claim 1), as well as the term of “while” (line 10 of Claim 1 and line 11 of Claim 8).  The term of “while” now implies that at least a portion of the step of turning of the anchoring region has to occur simultaneously with at least a portion of the step of laminating of the multi-layer printed board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896